DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of  in the reply filed on Group I, previous claims 1-11 and 19-20 is acknowledged. Claim 1 has since been amended and claim 2 has been canceled. The traversal is on the ground(s) that the claims as amended present a common technical feature which defines over the prior art. This is not found persuasive because in view of the prior art rejections applied below, the common technical feature between the identified apparatus and method, i.e. the combination of a material feeder, cutting device having a cutter adjustable about an axis of rotation and a flat transport element, support table and laying device, does not define over the prior art. As noted in the 35 USC 112(b) rejection below, the last two wherein clauses of claim 1, which indicate properties of the tape, do not appear to add any structure to the claimed apparatus. However, it is emphasized that upon determination of allowable apparatus subject matter in the elected apparatus claims, any method claims containing the allowable subject matter will be considered for rejoinder.
The requirement is still deemed proper and is therefore made FINAL.


Effective Date of the Claims is Currently 06 September 2017
A certified translation of the foreign priority document has not currently been filed. To obtain an effective date of 08 September 2016, a certified translation must be filed and the translation must establish possession of the claimed invention. Accordingly, Graf (US 10882261) is currently prior art against the claims in view of the earlier effective date and the different inventive entity of this reference. A copy of Graf’s priority document, DE 102016119940 A1, with an attached machine translation, has been cited and a copy provided herewith. The priority document shows an effective date of 19 October 2016 for subject matter relied upon by the examiner in the prior art rejections below. Alternatively, it may be possible to overcome Graf with a statement of common ownership or obligation of assignment. See MPEP 2154.02(c).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Other limitations which are interpreted under 35 USC 112(f) may also be included here for clarity of the examiner’s claim interpretation. Such claim limitations are:
i.	Claims 1, 10, “laying device”, which has been interpreted as the combination of a flat transport element and a vacuum device, and equivalents thereof. See Applicant’s published application (paragraph 35; Figure 1). The flat transport element and vacuum device are interpreted as indicated below.
ii.	Claims 1, 3-6, 10-11, “flat transport element”, which has been interpreted as deflection rollers combined with an endless conveyor belt which rotates around the deflection rollers, or a plate combined with a linear guide and a drive, and equivalents thereof. See Applicant’s published application (paragraph 75). While claims 1 and 10-11 do recite an endless conveyor belt, there is no positive recitation of deflection rollers. There is no disclosure that the conveyor belt by itself can perform the transport function.
iii.	Claim 11, “feeding device”, which has been interpreted as a flat transport element, and equivalents thereof. The flat transport element is interpreted as indicated above.
iv.	Claim 20, “ultrasonic device”, which has no disclosed corresponding structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Other limitations which are not interpreted under 35 USC 112(f) may also be included here for clarity of the examiner’s claim interpretation. Such claim limitations are:
v.	Claims 3 and 10, “vacuum device”, which has been interpreted as a vacuum in view of the structural modifier “vacuum”. The term “vacuum” is often used both to indicate a low pressure and also to refer to the structure of a vacuum, i.e. the name for a broad class of structures which generate a vacuum. As used in the specification, the examiner’s position is that one having ordinary skill in the art would have understood a “vacuum device” to indicate a vacuum in the structural sense.
vi.	Claim 1, “material feeder”, which has not been interpreted under 35 USC 112(f) in view of the recited structure of a feeder, which is understood in the art as the name for a broad class of structures which feed strip material.
vii.	Claims 1, 4, 6, “cutting device”, which has not been interpreted under 35 USC 112(f) in view of the recited cutter.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 20, as noted above in the Claim Interpretation section, there is no disclosed corresponding structure for the claimed ultrasonic device configured to subject the cutter to ultrasound. Accordingly, the written description requirement has not been satisfied in that the disclosure fails to convey possession of such corresponding structure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-11 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, lines 7-8, as noted above in the Claim Interpretation section, a flat transport element has been interpreted as deflection rollers combined with an endless conveyor belt which rotates around the deflection rollers, or a plate combined with a linear guide and a drive, and equivalents thereof. There is no teaching in the disclosure that less structure is sufficient to perform the transport structure. Claim 1 recites the endless conveyor belt, but does not positively recite the deflection rollers. Accordingly, claim 1 recites some structure, but not sufficient structure to perform the transport function. Accordingly, it is unclear how to interpret the claimed flat transport element in view of the 35 USC 112(f) interpretation. Claim 10 has the same issue noted above.
	Regarding claim 1, it does not make sense to claim that the tape strip material is configured to be fed between the cutter and the flat transport element or that the tape strip material is configured to be cut on or over the flat transport element. How does a property of the tape define structure of the claimed apparatus? These limitations do not appear to add any structure to the claimed apparatus. Similar issues are found in claims 4, 6 and 10-11. Claim limitations directed to properties of the tape or detached tapes do not appear to add any structure to the claimed apparatus.
	Regarding claim 9, it is unclear if the slotted guide structure is positively recited, or rather, if this limitation merely indicates that the cutting blade is capable of being guided in the claimed manner.
	Regarding claim 10, line 7, it is unclear which of the previously recited flat transport elements is being referenced by “the flat transport element”.
	Regarding claim 20, the claim limitation “ultrasonic device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosure of the corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Graf (US 10882261) in view of Eaton (US 4531992), and optionally further in view of Higgins (US 4285752).
	As noted above, the claims currently have an effective date of 06 September 2017. All subject matter relied upon in Graf is supported by Graf’s foreign priority document. See the cited copy of Graf’s foreign priority document which was provided with an attached machine translation (DE 102016119940 A1).
	The claims have been interpreted as detailed above in the Claim Interpretation section.
	Regarding claim 1, Graf teaches a tape-laying device comprising a material feeder 6 configured to feed a tape strip material, a cutting device 7 having a cutter adjustable in angle for detaching a tape from the tape strip material, a support table 15, and a laying device 11 configured to receive and place the detached tape on the support table, wherein the cutting device has a flat transport element 8, the flat transport element being an endless conveyor belt configured to rotate around deflection rollers (Figure 1; column 8, line 12). As noted above, the limitations of wherein the tape strip material is configured to be fed between the cutter and the flat transport element, and wherein the tape strip material is configured to be cut on or over the flat transport element in order to detach the tape from the tape strip material, are directed to properties of the tape and do not add structure to the claimed apparatus. Any tape is configured to be fed between a cutter and another surface, as is any tape configured to be cut over a surface.
	Graf differs from claim 1 in that:
i.	Graf does not explicitly recite the a cutting device is adjustable in angle about an axis of rotation.
ii.	Higgins is optionally applied here to give more weight to the tape strip material configured to be fed between the cutter and the flat transport element and the tape strip material configured to be cut on or over the flat transport element.
	(i)	Eaton suggests providing a cutter having a blade wherein the cutter is adjustable in angle about an axis of rotation in order to provide an adjustable cutting angle (Figure 6; column 5, lines 29-34). As noted above, Graf indicates the cutter is adjustable in angle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Graf because one of ordinary skill in the art would have been motivated to use known suitable cutter structure to provide the adjustable angle desired by Graf, such as that suggested by Eaton.
	(ii)	While Graf illustrates a cutter which cuts before the flat transport element in Figure 1, it is also known that such a cutter for cutting tape material may be provided over a flat transport element such that the tape is fed between the cutter and the flat transport material and the tap strip material is configured to be cut on or over the flat transport element. See Higgins (Figure 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Graf because one of ordinary skill in the art would have been motivated to position the cutter relative to a flat transport element in a known suitable manner, as suggested by Higgins.
	Claim 4 is satisfied for the reasons provided above.
	Regarding claims 8, 10 and 20, Graf clearly teaches these additional limitations.
	
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Graf in view of Eaton and Higgins.
	The references are applied as above in the rejection of claims 1, 4, 8, 10 and 20. Higgins is not optionally applied here and is applied as above in the rejection of claims 1, 4, 8, 10 and 20.
	Regarding claim 5, as illustrate in Figure 4, Higgins suggests cutting to the conveyor belt, or approximately 0 mm into the conveyor belt. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claim 11, Higgins suggests a cutter including a flat transport element as applied above and as seen in Figures 2-4 of Higgins. Graf suggests providing the claimed feeding device between the cutting and laying devices, the feeding device having the claimed flat transport element, wherein the feeding device is configured as claimed (Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Graf because one of ordinary skill in the art would have been motivated to provide a known suitable cutter such as a cutter including a blade and a flat transport element as suggested by Higgins, such a cutter being positioned with respect to a feeding device and laying device in the claimed manner as suggested by Graf for the reasons provided above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Graf in view of Eaton and Higgins as applied to claims 5 and 11 above, and further in view of Frank (US 5024862).
	Regarding claim 3, Graf does not teach the claimed vacuum device connected to the flat transport element of the cutting device and having the claimed configuration. However, in a device for cutting strip material on a flat transport belt, Frank suggests the claimed vacuum device for applying vacuum to the strip material to hold it in place (Figure 1; column 3, lines 12-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Graf because one of ordinary skill in the art would have been motivated to facilitate holding the tape material in place, as suggested by Frank.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Graf in view of Eaton, and optionally further in view of Higgins as applied to claims 1, 4, 8, 10 and 20 above, and further in view of Martin (US 7293590).
	Regarding claim 6, the claimed cutting plate is not taught by Graf. The claimed cutting plate requires no more than a cutting plate positioned upstream of a cutting blade of the cutting device and configured to pivot with the cutter and to define the claimed cutting edge. Such is suggested by Martin for providing a suitable cutter for tape material (Figure 1A). The cutting plate is satisfied by the plate at 26 having the claimed cutting edge in cooperation with the blade at 42. The claimed property of the tape material does not further limit the structure of the claimed apparatus. In the modified apparatus of Graf, naturally the cutting plate would need to pivot with the cutter or it would not provide the desired cutting edge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Graf because one of ordinary skill in the art would have been motivated to provide a known suitable cutter configuration as suggested by Martin.
	Regarding claim 19, the plate at 26 of in Figure 1A of Martin is a relatively thin plate having a sharp blade edge. The claimed range of 1 to 5 mm includes thickness values which are rather thin. Naturally, the person of ordinary skill would be expected to engage in routine experimentation to select a plate which is sufficiently thick to withstand the required forces and to provide sufficient stiffness to function as the desired cutting element. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a thickness in the claimed range as a matter of routine experimentation or routine design choice because one of ordinary skill in the art would have been motivated to provide a suitably thick cutting plate for the reasons provided above.


Allowable Subject Matter
Claims 7 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claim 6, in combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide these additional limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745